       Case 1:20-cv-04340-RWL Document 51 Filed 09/18/20 Page 1 of 4




                                 Abraham Gross
                                  917-673-1848
                                 Pro Se Litigant
                            Homeless For 362 Days
                       While The Last Vacant Apartments
                      Are Gifted To Unqualified Candidates

                                                    September 18, 2020

                     RE: CASE 20-CV-4340 (GBD-RWL)

       URGENT REQUEST TO HOLD CONFERENCE ON 09/21 AS
                  ORIGINALLY SCHEDULED


The Hon. Robert W. Lehrburger
Magistrate Judge
United States Southern District Court of New York
500 Pearl St, New York, NY 10007-1312


      Dear Judge Lehrburger,
         1. I am writing to you hours before the holiday of Rosh Hashana. This
            will be the 26th consecutive holiday (national and religious) where I
            continue to suffer unspeakable harm, pain, and suffering of
            homelessness during the pandemic, despite the fact that vacant
            apartments for which I am eligible - even based on the Defendants
            cryptic calculations- are vacant, and while a shocking number of
            egregiously-unqualified residents, continue to enjoy their embezzled
            public properties. According to the Webster dictionary “evil” is that
            which is “morally reprehensible”. Respectfully, the aforesaid alone-
            let alone the totality of evidence proving an unthinkable atrocity is
            nothing short of morally reprehensible.


                                         1
Case 1:20-cv-04340-RWL Document 51 Filed 09/18/20 Page 2 of 4




 2. Simply put, I am suffering from injustices that are so blatant- no
    honorable court of law could ever accept.
 3. I am suffering inexpressible horrors despite the fact I have obtained
    and submitted to ECF/NYSCEF ample evidence that the Defendants
    are engaged in a sickening criminal enterprise. Regretfully, as a way
    of ensuring that the Defendants will be given the freedom to continue
    with their scam, the Defendants have corrupted any and every public
    official they desire.
 4. It is, respectfully, crippling for the judicial conscience to pretend that
    at the very least, these circumstances do not call for a hearing.
 5. It is impossible to describe how unjust and painful it is for a pro se
    litigant to experience the helplessness that arises with the realizations
    that (a) in State proceedings, my fundamental, constitutional rights for
    due process are a cynical joke and can be set aside without
    explanation. This goes to heart of my claims under the RICO act (b)
    Defendants are above-the-law, capable of corrupting anyone with
    unlimited access to public property, which can be transferred
    whenever they desire, to whomever they desire.
 6. While it may be tempting to dismiss these harrowing facts as fiction, I
    respectfully submit that anyone who does so in good faith, must also
    explain the overwhelming evidence to the contrary.
 7. There is no explanation. These are the facts as they appear on official
    deeds- those that haven’t been removed- on ACRIS.
 8. I am respectfully asking for the emergency hearing to be held as
    originally scheduled on September 21, 2020.


                                  2
Case 1:20-cv-04340-RWL Document 51 Filed 09/18/20 Page 3 of 4




 9. I have conferred with all three opposing counsels, and they are
    available. Please find it in your heart to hold this conference. It is
    heavily warranted, inter alia, to address:
             i.   The Hon. District judge denied the injunction sought
                  without addressing any of the other critical issues. The
                  appeal has been pending for months.
            ii.   Irreparable harm inflicted on Appellant by Defendants
                  continued efforts to remove and/or modify incriminating
                  documents from city databases, such as ACRIS.
           iii.   Defendants stomach-turning admission- in effect- that
                  out of 74,000 applicants to Waterline Square, 99.9%
                  were rejected, but at the same time, Defendants awarded
                  an extraordinarily high number of apartments to
                  egregiously-unqualified residents.
           iv.    Proof that Defendants corrupted the related State
                  Proceedings, engaged in egregious fraud on the court,
                  and nonchalantly continue to seek improper influence
                  over the adjudicators in federal proceedings.
            v.    On July 15, 2020, the Corporation Counsel affirmed
                  acceptance of service in the matter that was specified by
                  Corporation Counsel, Ms. Samathna Schonfeld. At the
                  very least, this acceptance applies to the primary
                  Defendants, City of New York and The Department of
                  Housing Preservation and Development. Pursuant to
                  FED.R.CIV. 12 (a) (i), the Defendants were required to


                                  3
Case 1:20-cv-04340-RWL Document 51 Filed 09/18/20 Page 4 of 4




                 serve an answer within 21 days. They have not done so.
                 Pursuant to FED.R.CIV.P. 55(a), in such circumstances,
                 “the clerk must enter the party’s default”.
           vi.   Your Honor, I am forced to amend my complaint only
                 because the Defendants will not consider the full and
                 proper complaint that was already accepted by one of the
                 Defendant’s HPD, on July 15, 2020, and which was
                 dismissed in a manner that is deeply troubling. This is,
                 respectfully, a breach of fundamental fairness.
          vii.   Plaintiff attached documentary evidence that the same
                 HPD decision makers who rejected Plaintiff four times,
                 based on shifting reasons, in a series of bewildering
                 conclusions that remain unexplained till this day despite
                 specific FOIL requests, have also routinely embezzled
                 from the public millions of dollars worth of affordable
                 real-estate. And while they continued to egregiously
                 award apartments in Waterline Square to unqualified
                 candidates, they also continue living in their embezzled
                 properties.


    Sincerely,


    Abraham Gross




                                4
